DETAILED ACTION
Drawings
The proposed new sheet of drawings submitted on July 14, 2021 have been reviewed and approved by the examiner for examination purposes.  It is noted that the original drawings filed on May 11, 2020 have been reconsidered and approved by the examiner in view of the amendments to the claims.

Specification
The proposed changes to the specification submitted on July 14, 2021 have been reviewed by the examiner and approved for entry.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOH
September 27, 2021

/James O Hansen/Primary Examiner, Art Unit 3637